Bukwell, J.:
We find no error in the instruction given to the jury. The writing, which was admitted to be genuine, was in effect a contract on the part of defendant to pay to the plaintiff one hundred and thirty-two dollars within the week following the date thereof, and sixty-six dollars within twenty days after that date, and sixty-six dollars within thirty clays thereafter, and the defendant has failed to show to the satisfaction of the jury that at the time he assumed the alleged liability by writing the word “ accepted” on the account and order there was between the parties a collateral agreement, not made a part of the writing, explaining and modifying his apparent liability. If there was no contract or agreement between the parties except the writing itself, it was to be construed by his Honor, and the right of the plaintiff to recover followed from that construction.
The jury found that the defendant was indebted to plaintiff in the sum of one hundred and thirty-two dollars and twenty-five cents, “with interest at six per cent, from date of maturity,” which date seems to have been fixed by the judgment on December 17, 1890. Of this defendant has no cause to complain.
Nor can the third exception of defendant be sustained. His Honor distinctly told the jury that if the plaintiff had insisted before them that Mooney’s quitting the contract might have been the result of the unlawful act of defendant or collusion between him and Mooney, the burden of *783proving that fact Avas upon him. Tim proposition of law was correctly stated. We cannot see that the statement to the jury, under the circumstances, prejudiced the defendant’s cause.
No Error. Affirmed.